Exhibit 10.25 INTERMEC, INC. EXECUTIVE CHANGE OF CONTROL POLICY FOR 2 Effective: January 7, 2009 1.General. The Compensation Committee of the Board of Directors adopted the policy set forth herein (the "Policy") on behalf of the Company. The Policy applies to those executive officers and other key management personnel (the "Executives") who have been designated as participants in the Company's Change of Control Severance Plan effective as of January 7, 2009. The purpose of the Policy is to establish the treatment of equity awards granted under the Company's 2008 Omnibus Incentive Plan (the "2008 Plan") in the event of a Change of Control (as defined herein).
